Citation Nr: 1017132	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  07-17 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for a psychiatric 
disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to February 
1971 including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

In January 2009 the Board denied the Veteran's claim for 
service connection for PTSD and remanded the issue of 
entitlement to a psychiatric disability other than PTSD for 
further development.  The requested development has been 
completed and the Board now continues with its review of the 
appeal.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with anxiety disorder 
and major depressive disorder.

2.  The Veteran's current psychiatric disabilities are 
related to his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder other than PTSD was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, in light of the favorable decision below, the Board 
finds that any deficiency in the notice provided herein was 
not prejudicial to the Veteran nor would further development 
result in a more favorable result or be of assistance to this 
inquiry.

II.  Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

However, the absence of a documented disability while in 
service is not fatal to a claim for service connection.  When 
a Veteran does not meet the regulatory requirements for a 
disability at separation, he can still establish service 
connection by submitting evidence that a current disability 
is causally related to service.  Hensley v. Brown, 5 Vet. 
App. 155, 159-60 (1993).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded to the Veteran.

The Veteran has been diagnosed with major depressive disorder 
and anxiety.  He contends that these conditions were caused 
by experiences in Vietnam.  The Veteran's service entrance 
examination did not indicate he suffered from any psychiatric 
disorders.  The Veteran did not seek treatment for any 
psychiatric disorders during service.  The Veteran's 
separation examination indicates that he gave a history of 
having depression, excessive worry and nervous troubles.  

The Veteran has sought regular psychiatric treatment with VA 
including individual and group therapy since 2003.  These 
sessions have resulted in diagnoses of PTSD, major depressive 
disorder, and generalized anxiety disorder.  He also has 
several diagnosis of polysubstance abuse disorder.  He 
complains of difficulty sleeping and insomnia.  

In June 2003 the Veteran was diagnosed with situational 
depression after complaining of difficulty sleeping, loss of 
interest in social activities, and problems with his family.  
The Veteran attributed his feelings of anxiety to Vietnam, 
work, and money in an August 2003 VA treatment record.  In a 
February 2005 VA treatment record the Veteran indicated that 
he had anxiety because of Iraq war issues.  

A June 2005 Vet Center record reveals that the Veteran 
reported experiencing rocket attacks on the base in Vietnam.  
He carried a weapon in Vietnam, but did not fire it.  His 
tour in Vietnam was cut short after the death of his brother, 
and he was assigned to Causality Company where he notified 
next of kin when soldiers died.  In other stressor statements 
the Veteran claimed that witnessing the Tet Offensive and 
being called a baby killer upon his return from Vietnam also 
contributed to his current psychiatric problems.

The Veteran's friend submitted a statement dated in October 
2005 stating that the Veteran frequently wrote him during the 
Veteran's Vietnam service expressing his fears and worries 
about his experiences.  He also stated that he and the 
Veteran were roommates for three years after service and the 
Veteran would often have nightmares.

The Veteran was afforded a VA examination in December 2009.  
The Veteran reported being horrified by combat and death in 
Vietnam which caused him to have depression and excessive 
worry.  He reported losing nine or ten work days a month 
after service and being forced to resign in 2004 because of 
illness and a back injury.  The lack of structure after 
losing his job caused him to experience psychiatric symptoms 
including isolation, irritability, depression, anxiety, and 
difficulty working with others.  He abused alcohol until 1985 
and reported remaining abstinent.  He reported being bothered 
by sights and smells that remind him of Vietnam and of having 
poor sleep averaging just two or three hours per night.  He 
indicated he had nightmares of combat and explosions three to 
four times a week.  He also stated that if awoken suddenly he 
might attack the person who wakes him.  The examiner stated 
the Veteran showed emotional blunting and isolated himself.  
The Veteran had irritability that caused him to get into 
arguments with others.  These conditions all worsened in 
severity because of the Veteran's increased unstructured 
time.  The Veteran also expressed continuous frustration 
about Iraq war news.  

Upon examination the Veteran had poor concentration and 
appeared distant with a vacant stare.  He had a sad affect 
and was anxious.  The Veteran had poor judgment and admitted 
to passive suicidal ideation and survivor guilt.  The Veteran 
was hypervigilent and had nightmares and flashbacks but had 
no other delusions or hallucinations.  He was diagnosed with 
PTSD which caused him to experience depression and anxiety.  
The examiner indicated that the Veteran's PTSD was partially 
controlled by the structure of his job and kept symptoms 
buried until he was forced to resign.  The lack of work and 
structure caused a marked deterioration in the Veteran's 
condition and a need for treatment.  The examiner determined 
that the Veteran's service caused his PTSD.

In light of the evidence the Veteran is entitled to service 
connection for a psychiatric disability other than PTSD.  The 
Veteran has been diagnosed with anxiety and depression.  The 
VA examiner associated the Veteran's depression and anxiety 
with stressful events in service.  The Board finds the 
Veteran's statements about the circumstances of his service 
to be credible.  While the Veteran was not treated for or 
diagnosed with a psychiatric disorder in service, he reported 
having a history of depression, worry and nervousness both on 
his separation examination and in letters to a friend.  The 
Veteran is competent to report that hearing and experiencing 
rocket and mortar attacks, informing families when soldiers 
passed away, and the general affects of wartime service 
caused him to experience worry and nervousness in service.  
We find his report of such to be credible.  Additionally the 
Veteran's friend corroborated the Veteran's reports stating 
that the Veteran wrote him regularly expressing his concerns 
about the conditions of his service.  See 38 U.S.C.A. § 
1154(a) (West 2002) (providing that considerations shall be 
given to the places, types, and circumstances of the 
Veteran's service as shown by his service record, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence).  

Although service connection for PTSD was previously denied by 
the Board, the examiner's statement that the Veteran's 
anxiety and depression are associated with PTSD, which the 
examiner associated with service, is sufficient to associate 
anxiety and depression with the Veteran's service.  

In sum, the evidence shows a current diagnosis of anxiety and 
depression.  The evidence also indicates that the Veteran's 
depression and anxiety is linked to his experiences in 
Vietnam.  Affording all doubt in favor of the Veteran, the 
Board 


concludes that service connection for an acquired psychiatric 
disability is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric 
disability other than PTSD is granted.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


